TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00453-CV


                              Luther Wayne Cobb, Sr., Appellant

                                                 v.

                              Joseph Stephen Campbell, Appellee




                FROM THE 264TH DISTRICT COURT OF BELL COUNTY
          NO. 261,263-D, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on April 28, 2021. On May 20, 2021, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by June 1, 2021, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Prosecution

Filed: August 4, 2021